Citation Nr: 1643914	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-09 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for cluster headaches.  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 2006 to June 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for migraine headaches and PTSD, rated 10 and 50 percent, respectively, effective June 16, 2010.  A March 2013 Decision Review Officer (DRO) decision increased the rating for cluster headaches (previously characterized as migraine headaches) to 30 percent, also effective June 16, 2010.  The Veteran has continued his appeal for higher ratings.  

The TDIU issue has been added to the appeal because a TDIU claim is part of an increased rating claim when such claim is asserted by the veteran or raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, in his substantive appeal statement received in April 2013, the Veteran questioned why he was not considered for a TDIU rating based on "debilitating conditions that severely affect [his] ability to function socially and in the workplace."  He added that accommodations were made at the school he was attending, and that he was only able to take his classes online and infrequently.  The Board further notes that as a result of the March 2013 DRO decision the Veteran meets the minimum schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  Prior to August 24, 2011, the Veteran's cluster headaches were manifested by head pain with characteristic prostrating attacks occurring on an average once a month over last several months; from that date the  cluster headaches have been manifested by head pain with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  Throughout, the Veteran's PTSD is shown to have been productive of a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown.


CONCLUSIONS OF LAW

1.  The Veteran's cluster headaches warrant staged ratings of 30 percent prior to August 24, 2011 and 50 percent, but no higher, from that date.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§  4.3, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2015).

2.  A rating in excess of 50 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, statutory notice has served its purpose, and is no longer necessary.  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to increased initial ratings.  

Regarding VA's duty to assist the claimant, the RO has obtained the Veteran' service records and VA treatment records.  He has not identified any other records (such as private treatment records) pertinent to the issues on appeal that remain outstanding.  He was afforded VA compensation examinations to address the relevant questions arising from the higher rating claims, namely, the nature and severity of the service-connected headaches and PTSD in December 2010, and March 2013.  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the disabilities under governing rating criteria, the Board finds them adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   The Veteran had the opportunity to testify at a hearing but he declined a hearing.  As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.

Legal Criteria, Factual Background, and Analysis

 The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Principles of Evaluating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria and Analysis - Cluster Headaches

Under Code 8100, a 30 percent rating is warranted for migraine with characteristic prostrating attacks occurring on an average once a month over last several months; and a (maximum) 50 percent rating is warranted for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The pertinent evidence in this case includes VA treatment records and reports of two different VA compensation examinations.  VA outpatient records reflect that in September 2010, the Veteran was initially evaluated at the VA.  He reported that subsequent to an IED explosion near him, he experienced headaches, irritability, and light sensitivity of increasing frequency.  He stated that he had daily headaches when he went out in the sunlight, and that ibuprofen brought some relief.  He described the pain as in the occipital region and radiating to the temples.  The diagnosis was headaches, photophobia.  

On December 2010 VA examination it was noted that the Veteran was involved in an IED explosion during service in Iraq and has since complained of a traumatic brain injury (TBI) [in April 2014 he withdrew an application to reopen a claim of service connection for a TBI that had been denied in a September 2011 rating decision].  He related that since the IED explosion, his headaches have worsened with light and noise.  He stated that his headaches have grown progressively worse and that treatment was helpful but not totally effective (a quiet, dark room helped).  He took oral medication for headache pain, as needed.  The headaches occurred weekly, and most attacks were prostrating and lasted for hours.  An MRI of the brain was normal.  The effects of the headaches on the Veteran's usual occupation were that he was assigned different duties and had increased absenteeism.  He was not able to work upon the onset of headaches and had to go to a dark, quiet room and take medication for one to two hours, after which he was able to function.  

Additional VA outpatient records show that in January 2011, the Veteran reported that his prescribed sumatriptin helped to take the edge off his headaches, but that the frequency of the headaches increased to almost daily (the pain was retro-orbital).  He asked about other medication that would make it less likely that he would get the headaches.  In April 2011, he reported that he was generally doing well and was less bothered by headaches, although he was interested in trying verapamil for them.  In May 2011, he reported improvements in his headaches since he was started on verapamil and that the headaches were not as intense as previously.   In June 2011, the Veteran reported (by phone) to his physician that his headaches were getting worse with the bright, hot weather, and because he found verapamil helpful up to now, the physician increased the dosage of that medication.  In July 2011, the Veteran reported to his physician that verapamil was controlling his headaches and he was satisfied with that treatment.  On August 24, 2011, he reported that his headaches had increased over the last two weeks.  He estimated that he had experienced migrainous headaches accompanied by nausea and a mucinous, choking feeling six times in the last week.  Sumatriptin and verapamil were not as helpful as they had been previously.  If he was able to go to sleep, he had relief.  The assessment was exacerbation of headaches, and the examining physician again increased the dosage of verapamil.  In January 2012, the Veteran was seen for a follow-up of headaches.  He related that the previous year he had discontinued medication due to ineffectiveness, and also reported that when he was seen at an emergency room the previous year for a severe migraine, he was treated with oxygen and received immediate relief.  His headache pattern was one of waxing and waning; he could go two to three weeks with one headache, although always with a low grade headache, and then have two to three weeks with almost daily migraines.  He sometimes awoke with them and the bright sun was always a trigger.  If he caught one early, he would go into a dark room and sleep, which frequently aborted a full-blown migraine; but he stated that this was not always possible with his school schedule and caring for his young child.  The examiner indicated that she would consult with neurology for an assessment and evaluation for home oxygen treatment of migraine.  The next month, a physician noted that the Veteran's history suggested cluster headaches, and the Veteran was given a trial of home oxygen, as well as Topomax.  In April 2012, he had good improvement on oxygen, but not Topomax which did not change the number of his headaches (he still had a headache every day).  The assessment was cluster headaches, and it was noted that an agent to decrease the number of headache incidents had not been found.  August 2012 records show that the Veteran was continued on oxygen for treatment of weekly or bi-weekly headaches, which was very helpful as an abortant as long as he used it within minutes of headache onset.  

On March 2013 VA examination, it was noted that the Veteran had no objective evidence of migraine headaches, and that the diagnosis had been changed a couple years ago to cluster headaches.  His neurologist changed the diagnosis, and took him off all migraine medication as they no longer worked but placed him on supplemental oxygen instead.  The Veteran reported that the oxygen worked well if he could catch the headaches in time.  He reported severe headaches two to three days a week, lasting anywhere from 30 minutes to three to four hours.  He stated all his headaches were prostrating.  Regarding symptoms, he had constant head pain that worsened with physical activity.  He had trouble differentiating on which side of his head the headaches occurred.  He also had symptoms other than pain, i.e., nausea and sensitivity to light and sound.  His typical head pain lasted from 45 minutes up to three to four hours.  He had prostrating attacks of non-migraine headache pain, which occurred more frequently than once per month.  The attacks were prostrating and prolonged.  Regarding the functional impact of the headache condition on his ability to work, the examiner noted that there was a contract between the Veteran's neurologist and his teacher in regard to his headache pain; the Veteran did not sit in a classroom but took his classes online and met with his teachers once or twice a week.  

Subsequent VA records indicate that the Veteran was seen in June 2013 with a history of cluster headaches that were responsive to 100 percent oxygen as long as he caught them within five to ten minutes.  However, there appeared to be some waning of the effectiveness of this intervention method.  There was a discussion of the many medications that were tried in the past with no clear benefit.  The only relief appeared to be complete, total quiet.  His options were discussed and he decided to continue oxygen, with a tank for home and portable canisters for when he was out of the house.  He was also given a trial of migranal as an abortant and Topomax for headache prevention.  In August 2013, the Veteran reported that his headaches remained.  Although he went through a two to three week period of improved headache control after the medications were started following the last appointment, they then returned to baseline.  He was having severe headaches three to four days out of the week.  Oxygen still helped if he caught his headaches quickly, within five minutes.  The migranal nasal spray helped to a degree (but he did not like taking medication in the middle of classes).  His worst problem was awakening with a headache, which occurred weekly, because then nothing would relieve the headache.  Options were discussed and he was continued on oxygen, migranal, and Topamax (the dosage of which was increased).  

In carefully considering the record of evidence, the Board finds that the evidence shows distinct time periods, or stages, where the service-connected headaches have exhibited symptoms to warrant different ratings.  The Board finds that for the period prior to August 24, 2011, the Veteran's cluster headaches have not satisfied the criteria for a higher, 50 percent, rating under Code 8100, but that beginning on August 24, 2011 (the date that it is ascertainable the Veteran is entitled to a higher rating), his headache disability does approximate the criteria for a maximum 50 percent rating under Code 8100.  

A review of the evidence found that before August 24, 2011, the disability picture that emerges is one that involves frequent headaches, particularly when the Veteran has exposure to sunlight, for which various medications to include ibuprofen, sumatriptin, and verapamil were helpful when taken as needed.  While the December 2010 VA examiner indicated that most headache "attacks" were prostrating and could last for hours, there is no evidence that they were prolonged and of such severity as to be productive of (or capable of producing) severe economic inadaptability.  Indeed, the VA examiner stated that occupational effects of the headaches would be the assignment of different duties and increased absenteeism but that the Veteran would be able to function after an hour or two once he took medication and rested in a dark, quiet room upon the onset of a headache.  Notably, there is no objective evidence to show that the Veteran was actually affected adversely by his headache disability in an occupational setting during this time period.  In the months that followed the VA examination, outpatient records show that despite the frequency of his headaches, he experienced improvement in his headache condition, especially when taking verapamil.  The records do not reflect prolonged attacks.  In April 2011, he was less bothered by headaches, and when sunlight appeared to worsen them in June 2011, his medication was increased, and in July 2011 he told his physician that he was satisfied with his headache treatment and that verapamil was controlling his headaches.  

In the judgment of the Board, the foregoing evidence does not reflect that the Veteran's headaches were equivalent to migraines marked by not only very frequent attacks but also completely prostrating and prolonged attacks that actually produced, or were capable of producing, severe economic inadaptability.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's headaches were of such severity as to meet the criteria for a 50 percent rating prior to August 24, 2011.  

Beginning August 24, 2011, however, the Board finds that there was a discernible exacerbation of the headache disability, as noted by his treating physician on that date, and that in resolving doubt in the Veteran's favor (as required, see 38 C.F.R. § 4.3), there is a basis in the evidence for assigning the maximum schedular rating of 50 percent for the headaches.  There are no other codes under which the disability may be more appropriately evaluated (whether before or effective from August 24, 2011).  On August 24, 2011, the Veteran described having recently experienced a change in his headache condition, with headaches that were "migrainous" and accompanied by nausea and a choking feeling.  These occurred quite frequently (six times in the past week) and his previously-helpful medications were no longer as effective as they previously had been.  While the medication (verapamil) dosage was further increased then, it was noted on a January 2012 treatment visit that the Veteran had in fact discontinued his medication as it was not effective.  It was also noted that he had been treated with oxygen with relief when he was seen in the emergency room the previous year with a severe migraine (this event was not described any further, but other records in the file refer to a visit to a private hospital in April 2011 for upper respiratory problems).  The examiner in January 2012 referred to a condition that waxed and waned where the Veteran had almost daily migraines for a couple of weeks, interspersed with weeks of one headache, that required him to seek a dark room.  Oxygen treatment was prescribed for home use, and appeared to help with the severity of the headache pain but not necessarily the frequency of the headaches, but such treatment had to be administered within minutes of the onset of headaches to be effective.  The March 2013 VA examiner described the headaches as severe, frequent (two to three days a week), prostrating, and prolonged (30 minutes to three to four hours).  Moreover, while the Veteran was apparently not employed at the time (and therefore his economic status/adaptability was not clear), he was noted to be a college student who was unable to be present in the classroom due to his headaches; rather, in order to accommodate his headache disability, he participated in classes online and met with teachers outside of class.  This scenario could reasonably be construed as approximating the criterion of a headache disability capable of producing severe economic inadaptability.  Following VA examination, treatment records continue to show that the headaches were severe three to four days out of the week and that oxygen was still helpful, with the addition of further medication such as migranal spray and Topamax.   

As determined by the Board, from August 24, 2011, the Veteran meets the criteria for the assignment of the maximum (50 percent) rating provided for migraines under Code 8100.  Hence, a higher schedular rating is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  Nevertheless, the Board will also consider, herein below, whether referral for extraschedular consideration is warranted.

Rating Criteria and Analysis - PTSD

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is rated under 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from anxiety disorders under 38 C.F.R. § 4.130  is not restricted to those symptoms listed in the rating criteria.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Notably, effective August 4, 2014, VA implemented use of DSM-5, and the Secretary of VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The instant increased rating claims were originally certified to the Board in February 2014 (prior to August 4, 2014).  Therefore, DSM-5 does not apply. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The maximum (100 percent) rating is warranted for:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The relevant evidence of record in this case consists mainly of VA examination reports and VA outpatient records.  The Veteran underwent VA examinations in December 2010 and March 2013, on which occasions he was assigned Global Assessment of Functioning scale (GAF) scores of 55 and 65, respectively.  The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The Veteran's GAF scores on VA compensation examinations and on evaluations for treatment purposes were generally in the same range, from 54 to 65 (mild to moderate symptoms), during the period considered in this appeal, although there are a few interspersed outpatient scores of 50 to denote impairment in the high end range of serious.  Such findings would tend to support the assignment of a single evaluation, rather than "staged ratings," as will be further discussed below.  In any event, a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not (of itself) determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126. 

A review of the record shows that when the Veteran initially presented himself to the VA for outpatient care in September 2010, he reported irritability, depression, nightmares, flashbacks, worries, isolative behavior, sleep problems, decreased concentration, daily panic attacks, and inability to cope with new things in his life.  He had diagnoses of PTSD, depression with panic disorder, and traumatic brain injury (TBI) from a blast injury in Iraq.  A TBI cognitive impairment consult that month noted that he was unemployed but not looking for work.  He denied suicidal thoughts.  He had nightmares once every week or two.  He was not as socially interactive as he had been in the past.  There was emotional lability and he had anger (argued with mother) and "rage reactions" when driving.  He was positive for tearfulness and had trouble and increased friction with his spouse.  He was forgetful.  In October 2010, he underwent an initial psychiatric assessment.  He was then living with his grandmother to care for her.  On mental status examination it was noted that he was restless with poor eye contact.  He was oriented times four (person, place, time, and situation).  There were no thought process or content abnormalities, and he denied suicidal ideation, intent, and plan.  His mood was nervous, afraid, and anxious.  His insight and judgment were intact (he understood problems and was able to understand treatment plan).  The diagnosis was PTSD, and the GAF score was 55.  A record later in the month notes that he started counseling.  Also, he tried to resume his past employment but had difficulties in maintaining focus and could not maintain the job.  He also tried a day of community college but was overwhelmed by the number of people and first day assignments, so he quit school.  He was alert and oriented but appeared restless and uncomfortable.  His eye gaze was directed downward.  

November 2010 VA outpatient records show that the Veteran underwent a psychiatry diagnostic assessment.  He reported nightmares, sleep problems, panic attacks (one to four times a week depending on stress level), flashbacks, hypervigilance, anxiety, startle reflex, poor concentration, short term memory deficits, avoidance behaviors, irritability, anger, emotional disconnection, and lack of motivation.  He took medication for panic attacks with little response.  On mental status examination, he was casually dressed.  He had good eye contact.  He was cooperative but very tense.  His speech was of normal rate and tone.  His affect was blunted.  Psychomotor activity was positive for constant shaking of a leg and sitting tensely with a twitching head.  His mood was congruent and of fair range.  His thought processes were logical.  There were no hallucinations or delusions, and he denied suicidal/homicidal ideation.  His short term memory was impaired.  He was oriented times four, and his insight and judgment were intact.  The diagnoses were PTSD and mood disorder, and the GAF score was 50.   

On December 2010 VA psychiatric examination, the Veteran was concerned about anxiety, weekly panic attacks, low motivation, depressed mood, and anhedonia, all with variable frequency, severity, and duration since the earlier part of that year.  He did not enjoy socializing very much except for with a cousin.  He had limited activities and leisure pursuits, but he took care of his young son.  He was clean and casually dressed.  His speech was spontaneous and his attitude was cooperative.  He had an appropriate affect with an anxious mood.  He reported difficulty with multi-tasking.  His attention was intact.  He was oriented times three (person, time, and place).  His thought process was unremarkable, as was thought content.  There were no delusions.  Regarding judgment, he understood the outcome of his behavior, and relative to insight, he understood he had a problem.  He was of average intelligence.  He had a sleep impairment, and slept about three to four hours, even on medication.  There were no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or homicidal/suicidal thoughts.  He had panic attacks, reportedly occurring weekly and most commonly when there were many people around.  He had good impulse control, and there were no episodes of violence.  He was able to maintain minimum personal hygiene, and there were no problems with activities of daily living.  His remote and immediate memory was normal, but recent memory was mildly impaired.  He was capable of managing his financial affairs.  He was not currently employed and contended that his mental disorder was a factor in his unemployment.  As to specific PTSD symptoms, the Veteran had recurrent and intrusive distressing recollections/dreams of traumatic events.  He made efforts to avoid thoughts, feelings, activities, places, or people that were associated with, or aroused recollections of, the trauma.  He had markedly diminished interest in significant activities and had feelings of detachment or estrangement from others.  He had difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  Regarding frequency, severity, and duration of PTSD symptoms, the examiner noted that the Veteran reported less than weekly occurrence of nightmares, more than weekly intrusive memories, daily avoidance symptoms, and daily (or according to cues) hyperarousal symptoms.  To the exposure to stress, he reported anxiety and avoidance.  The Veteran took anti-depressants and anti-anxiety medications and participated in both individual and group therapy, which had a fair effect.  The diagnosis was PTSD, with a GAF score of 55.  In reviewing the rating criteria of Code 9411, the examiner concluded that the disability picture from the Veteran's PTSD was most consistent with, or equivalent to, that contemplated for a 50 percent rating, namely, occupational and social impairment with reduced reliability and productivity due to the PTSD symptoms.  The examiner further remarked that the Veteran was not employed or enrolled in college at that time, so there was no objective evidence of functional impairment found in the record based on PTSD only.  However, the examiner noted that the Veteran's anxiety was causing avoidance of making gains in these areas and contributing to unreliability and low productivity.  

Additional VA outpatient records show that in late December 2010, the Veteran was reportedly doing better and feeling less anxious on medication.  He was caring for his toddler son and desired to get his PTSD "evened out," before obtaining a job or more education.  A February 2011 social work report indicates that he was going through a divorce and was the primary caretaker of his son.  He had been living in different places, primarily with three supportive friends and at his grandmother's home.  He was still having nightmares.  On March 2011 psychiatric evaluation the Veteran reported continuing symptoms of sleeping difficulty, hypervigilance, irritability, anxiety, difficulty concentrating, and intrusive thoughts.  His mental status examination findings, diagnoses, and GAF score were consistent with those reported in November 2010.  Around this timeframe, it was reported on records that the Veteran was taking classes.  In an April 2011 TBI note, he reported that he could not be around people like he used to and that he was too tense.  He was coherent, intelligent, and polite during communication.  He was not hopeless or angry in presentation.  He had plans for accommodations with friends (as he was homeless), and he appeared to be making attempts to better himself and his situation, although he continued to have difficulty with anxiety and PTSD.  In May 2011, the Veteran was noted to have split up with a girlfriend who had been an important part of his support network and he was emotionally upset.  Other records that month indicate that the psychiatric symptoms as reported in March 2011 continue.  In June 2011, options for PTSD treatment including an inpatient program were declined by the Veteran due to the fact he was attending school and could not miss classes (he was focused on finishing college and being able to support himself).  In a July 2011 social work report, he reported doing well in school, having registered as a specials-needs student with "1:1 classes" with the instructor (although he was able to attend classes a couple times for a maximum of one hour).  He and his son were doing better and adjusting to a new home.  His dress and hygiene were appropriate and improved from prior visits.  He was alert and oriented times four.  His mood was cheerful, his affect was agreeable, and his speech was within normal limits.  Thought content and form were normal and goal-directed.  He denied self-directed violent behavior or related thoughts.  

VA outpatient records later in July 2011 show that the Veteran underwent a psychiatric evaluation.  The same symptom complaints were reported, namely, sleep, irritability (it was increased), motivation (increased), focus (decreased), and concentration.  On mental status examination he was oriented times four and his grooming, attire, and hygiene were good.  He had a flat affect and was anxious.  He had eye contact and his mood was rated at 7/10 (with 10 being the worst).  Anxiety was rated at 2-8/10.  He denied active thoughts of suicidal/homicidal ideation or hallucination.  Thought process was logical, and content was relevant and appropriate.  There was no evidence of a thought disorder or psychosis.  Speech was clear and articulate, and it was within normal limits in terms of rate, volume, and prosody.  Intelligence was average and insight into his condition appeared fair.  The diagnosis was PTSD and the GAF score was 54.  On another screening interview that same day, the examiner stated that the Veteran reported symptoms consistent with those who suffer from moderate/severe levels of PTSD and also reported symptoms consistent with major depressive disorder of moderate severity.  He was having panic attacks as well, but it was not clear if they were connected to trauma-related cues.  The diagnoses were PTSD, major depressive disorder, and rule out panic disorder; the GAF score was 55-60.  Individual therapy reports in August 2011 continue to show the same symptoms, especially feelings of increased anxiety and a "woozy feeling" which initially was thought to be related to one of his psychiatric medications and later thought to be related possibly to another medication.  Mental status examination findings, diagnosis, and GAF score were consistent with those reported in July 2011.  Similar symptoms were also reported in October 2011, when the Veteran related that he remained in school but custody of his son had been transferred to the mother.  

On November 2011 VA outpatient psychiatric evaluation in by a psychiatrist, the Veteran complained that his medications were either not effective or not well-tolerated but that he wanted to resume taking a previous medication (Klonopin) that had been discontinued.  He reported he was more depressed, constantly stressed, and perhaps experiencing more anger than previously.  He still took college classes, which was about all he said he could do.  He still had sleep difficulties (sleeping only 3 or 4 hours a night) and had some obsessive or compulsive symptoms such as checking doors and windows and some other objects.  He had intermittent panic when out in public.  On mental status examination, he was casually groomed and attired.  Eye contact was intermittent.  Insight was somewhat skewed, and there was no evidence of psychosis.  He was not suicidal.  There was no mood lability or irritability noted.  He did not appear exceptionally anxious.  The diagnoses were depressive disorder and PTSD, and the GAF score was 60.  A note in January 2012 indicated that there was no improvement on the medication (Prozac, which was prescribed in November 2011), and that possibly there was some worsening of paranoia (e.g., his windows were sealed shut, double locks were on the doors, and he was jumpy all the time).  The examiner noted that she had not seen the Veteran for a year but he seemed brighter and calmer, to which the Veteran agreed that he was in a better mental/physical state but discouraged about the overall lack of improvement in PTSD symptoms despite his compliance with appointments and medications.  The plan was to increase his medication.  A note in April 2012 indicated that the Veteran stopped his medications (Prozac/lorazepam) due to ineffectiveness.  He reported he was "wired" all the time and found it difficult to relax and to sleep.  Overall, it was noted he seemed to be doing better and was exercising, going to school, and doing well.  

On a June 2012 VA outpatient visit with his treating psychiatrist the Veteran reported continuing difficulty with panic attacks, flashbacks, and sleep problems.  He continued to patrol the house, even while knowing it was locked, and he had dropped out of school.  He felt very "low."  He noted that he had a supportive family.  On mental status examination, he was casually groomed and attired.  He was downcast, and he frequently failed to make eye contact.  He appeared somewhat anxious.  He was at times hesitant.  He was initially somewhat hopeless in his comments but then shifted a bit and inquired about long-term hospitalization.  He did not show any overt psychotic symptomatology, and his questions and comments reflected sincerity and reasonable insight.  The diagnoses were PTSD and depressive disorder, and the GAF score was 55.  The physician suggested that the Veteran return to psychotherapy, to which he agreed, and he was also re-started on some medications that had been helpful in the past.  The Veteran followed up with the psychiatrist in July 2012 and November 2012.  In July 2012, he reported mixed results on the medications, particularly with his sleep medication.  He joined a veterans group (not at the VA) that met twice a month, and was gaining a lot from it.  He was neatly, casually groomed and attired.  He looked brighter than when last seen and was not as pessimistic, albeit still somewhat frustrated.  There was no evidence of psychosis.  He denied suicidality.  The diagnoses continued to be the same as before, and the GAF score was 60.  The physician adjusted the Veteran's medication dosages.  In November 2012, the Veteran reported poor sleep and he continued to have panic symptoms and appetite struggles.  He believed his medications were helpful but not as effective as he would like.  There were no psychotic symptoms and no suicidality.  The Veteran evidently returned to school, as he was noted to have been working hard in school in the hopes of becoming a pharmacy technician.  The mental status examination findings were similar to those in July 2012, as was the diagnoses and GAF score.  

On March 2013 VA examination the diagnoses were PTSD and depressive disorder (not otherwise specified), with a GAF score of 65.  The examiner stated that it was possible to differentiate what symptoms were attributable to each diagnosis, asserting that the Veteran's loss of appetite, low libido, pessimism, depressed mood, and hopelessness were all due to depressive disorder, while anxiety symptoms including re-experiencing symptoms and hyperarousal symptoms were more likely related to PTSD.  It was found that sleep impairment could be attributable to both disorders, or even to his diagnosed sleep apnea.  In reviewing the rating criteria of Code 9411, the examiner concluded that the disability picture from the Veteran's PTSD alone was most consistent with, or equivalent to, that contemplated for a 30 percent rating, namely, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and normal conversation.  The examiner remarked that the Veteran's anxiety level was the main contributing factor leading to his avoidance symptoms.  In the report, the examiner noted that since his last compensation examination the Veteran had relocated to a one-bedroom apartment (his young son lived with his mother).  He had a fiancé and also went to the gym regularly.  He was taking online classes to become a pharmacy technician.  He was still in treatment for PTSD/depression and took psychotropic medications.  He reported that anxiety symptoms were overwhelming at times, particularly in a car when someone else was driving (he himself was "terrified" when driving).  He reported feeling nervous and shaky when anxious, which was not noted in the examination room.  He also reported low mood, poor appetite, low libido, and pessimistic thoughts.  As to specific PTSD symptoms, these were mostly the same as those reported on 2010 examination, but this time the Veteran did not have markedly diminished interest in significant activities.  As to all psychiatric symptoms experienced by the Veteran, it was noted he had depressed mood, anxiety, panic attacks that occurred weekly or less often, and chronic sleep impairment.  The Veteran was capable of managing his financial affairs.  

VA outpatient records in March 2013 show that the Veteran called a VA suicide hotline, stating that he was not suicidal but wished he was dead from natural causes to take away the pain.  He recalled a traumatic event from service and stated that he struggled with anxiety and depression.  He stated he took online school classes because he could not deal with being around so many people in the classroom.  The Veteran wanted to see a therapist, in addition to his psychologist.  Later in March 2013, the Veteran was seen for psychotherapy with his psychiatrist.  He reported that he was not doing well, with his sleep being "nonexistent."  He also stated that he took Ritalin once and it caused him too much anxiety, and that he had been having episodes where "everything around [him] becomes a blur."  He stated that the episodes lasted a few minutes or a few hours and that he appeared to be losing contact with reality (although the examiner noted that he still knew what was going on around him).  He indicated that he had similar symptoms when he returned from Iraq.  It was noted that he was still taking classes, although doing poorly but hoping to improve his grades.  He was disheveled in appearance and his eye contact was poor.  He was oriented times four.  Speech was nonspontaneous but productive, and he "got stuck" while trying to describe his episodes.  His mood/affect was subdued, possibly depressed and a bit withdrawn.  His thought process/associations were linear and logical.  He denied suicidal/violent thoughts/plans.  His judgment/insight was sound, and he was receptive to observations and suggestions that were made.  His memory was grossly intact (although not tested formally).  He had adequate attention and concentration.  The diagnoses were PTSD and depressive disorder, and the GAF score was 55.  A medication (Abilify) was discussed to see if it would offer him some "rapid stability in terms of the episodes of de-realization or possible hallucination."  The Veteran was seen by his psychiatrist again in April 2013, when he reported that he wanted to keep his medications as they were currently (his fiancé felt that there was enough of a difference that he should "give it more time").  He had not noticed as many flashbacks since he was last seen.  He reported that he had to drop out of school because his grades were bad.  His appearance was casually groomed and attired, and his eye contact was intermittent.  He was oriented times four.  His speech was halting and frequently stammering.  His mood and affect were subdued, isolated, and apprehensive.  His thought process/associations were linear and logical, with few spontaneous comments.  His flashbacks appeared diminished.  There were no suicidal/violent thoughts or plans.  His judgment and insight were sound, and he was receptive to observations and suggestions.  Memory and attention/concentration were the same as the previous month, as were the diagnoses and GAF score.  He was urged to speak with the school counselor about the possibility of a medical withdrawal, as his symptoms had accelerated in the past semester.  Another visit with his psychiatrist in June 2013 showed that the Veteran's situation had not changed much.  He was now seeing a private therapist through the Wounded Warrior program.  He was still withdrawn from school classes and was concerned now with trying to find a job.  On mental status examination, he was about the same as in April 2013, but with speech that was clear and spontaneous (without pressure or hesitation) and with mood/affect that was stable, concerned, and subdued at times (but with ability to show some reciprocity and pride).  The diagnoses and GAF score were the same as well.   

VA outpatient records note that the Veteran was seen by his psychiatrist in September 2013, reporting that things were "hit or miss" with his medications (sometimes working and other times not working).  He still had problems feeling quite tense and had some anger problems.  He was taking a class, and reported having some difficulty with focus and attention.  Mental status examination findings were consistent with those on his previous visit, and his diagnoses and GAF score were the same as before as well.  He was tried on a low dose of Adderall, which the Veteran reported in a telephone call in October 2013 that he believed was helping.  The psychiatrist noted that the Veteran sounded calm and thoughtful, and there was no evidence of any distress or apparent anxiety.  On a January 2014 visit with his psychiatrist, the Veteran reported good weeks and bad weeks.  He continued to work with a PTSD therapist and was glad to have a safety plan worked out with his therapist when he had spells that came on every other month or so.  It was noted that he had one more semester to complete online before he finished his pharmacy tech degree (he did not have concrete plans regarding what to do with his degree).  Mental status examination findings were very similar to those of the previous examination, except that his mood and affect seemed a bit brighter, he was more talkative, made better eye contact, and showed more optimism for the future.  In medication management notes in April 2014 and May 2014, it was indicated that he was continued on Adderall.  

In evaluating the evidence of record, the Board concludes that the records show that the Veteran's psychiatric symptoms attributable to PTSD have affected his daily life and his ability to function to a degree that more nearly approximates the schedular criteria for a 50 percent (but no higher) rating under Code 9411; that is, the evidence shows that the psychiatric symptomatology was of such type, severity, depth, and persistence as to have been productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  

The medical records described above note numerous psychiatric symptoms:  anxiety, panic attacks, sleep problems, nightmares, flashbacks, hypervigilance, concentration problems, some memory deficits, avoidance behaviors, irritability and anger issues, lack of motivation, and emotional disconnection with others.  Most of these symptoms are shown to have persisted throughout the period considered in this appeal despite various medication trials and changes, as documented in the examination reports and outpatient treatment records.  Moreover, they more closely typify the symptoms contemplated for a 50 percent, rather than a 70 percent, rating.  For example, criteria for a 50 percent rating include - although not completely defined by - panic attacks, memory impairment, motivation and mood disturbances, and difficulty with forming and keeping up with work and social relationships.  The Veteran's symptoms are not more closely aligned with the criteria for a 70 percent rating, which include (but are not limited to) suicidal ideation, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, and inability to form and keep up with effective relationships.  Nor are the Veteran's symptoms more closely aligned with the criteria for a 100 percent rating, which include (but are also not limited to) gross impairment in thought processes or communication, delusions or hallucinations, danger of hurting self or others, inability to perform activities of daily living including maintaining minimal personal hygiene, disorientation to time or place, and memory loss for own name or names of close relatives.  

Despite his significant symptoms, the Veteran was typically described as having good, adequate, or appropriate grooming, even though there was an isolated instance where he was found to be disheveled.  He was oriented times three (or four) and coherent.  He was noted to have irritability or outbursts of anger, but there is no evidence that his behavior was characterized by impaired impulse control or episodes of violence.  His speech was generally within normal limits and clear with normal rate and tone, although on one occasion it was halting and marked by frequent stammering.  Further, he had no hallucinations or delusions, and his thought processes and content were logical, linear, and reflective of no abnormalities.  His judgment and insight were usually intact, sound, or "reasonable," even thought there was an isolated instance where insight was described as "skewed."  There was no suicidal ideation.  He also appeared to maintain some quality relationships, as there was an indication of a support network with what appeared to be friends (some with whom he lived when homeless), a cousin, a grandmother, a fiancé, "a supportive family" (noted in June 2012), and possibly a veterans group at one point.  He was not employed, and despite the difficulties he faced in terms of decreased focus and lack of motivation, he attended school to obtain a pharmacy tech degree (he reportedly had aborted his initial attempt to take classes, but evidently with treatment he was able to re-start his classes).  At one point he was having difficulty in maintaining good grades and dropped out of school, but it appears that he rallied and re-enrolled and was close to achieving his goal of a degree; this disability picture reflects reduced reliability and productivity consistent with the criteria for a 50 percent rating.  Despite indications that he had diminished interests in activities or leisure pursuits, there are references of him going to the gym regularly and exercising.  He was found by the VA examiners to be capable of managing his financial affairs and capable of managing all activities of daily living independently, including caring for his young son before custody was transferred to the boy's mother.  

The foregoing description of the Veteran's functionality, despite the breadth and severity of his symptoms, shows that his impairment did not preclude him from being productive in both school and social environments.  In the Board's judgment, these facts are more reflective of the criteria for a 50 percent rating (e.g., difficulty in establishing and maintaining effective work and social relationships) than the criteria for a 70 or 100 percent rating (e.g., inability to establish and maintain effective relationships, or total occupational and social impairment). 

Additional examples from the clinical findings, largely summarized above, show the Veteran's symptoms were more consistent with the symptoms - in terms of type and degree - that are contemplated by the criteria for a 50 percent rating rather than the criteria for a higher rating are as follows.  Some of the most severe and persistent symptoms of the Veteran were sleep problems, anxiety, and a disturbance of mood (depressed or low mood, loss of appetite, low libido, pessimism).  The 2013 VA examiner distinguished the mood symptoms (manifesting a nonservice-connected depressive disorder) from the service-connected PTSD symptoms.  In any case, despite all of his psychiatric symptoms, the Veteran was able to function in school and social settings, albeit with reduced reliability and productivity, with the aid of constant psychotherapy, counseling, and medications.  Despite his articulated feelings of emotional detachment and his avoidant behaviors, he maintained friendships and connections to family as well as pursued a college degree, even if he had some accommodation when taking classes as a special-needs student.  The Veteran's frequent (more than once weekly) panic attacks and sleep impairment (3-4 hours a night, as reported on 2010 VA examination and elsewhere) were clearly significant and impacted him to a large degree, but they are not shown to have been so severe as to have affected his ability to function independently, appropriately, and effectively, and to establish and maintain effective relationships.  He still maintained social contacts and pursued a college degree.  

Other significant symptoms that have impacted the Veteran's functionality include memory deficits, which were described as mild or as affecting only one aspect of his memory (e.g., short term/recent versus immediate or remote).  Anxiety or nervousness, as shown on mental status examination as restlessness or anxious mood/affect, appears to be major symptom of the Veteran's PTSD.  The 2010 VA examiner remarked that anxiety was causing the Veteran to avoid making gains in finding employment or enrolling in college at that time (a similar comment was made by the 2013 VA examiner, who stated that anxiety contributed to his avoidance symptoms), but the examiner noted that such symptom contributed to unreliability and low productivity, which is more of a hallmark of the 50 percent rating criteria than the criteria for a 70 or 100 percent rating.  At times during mental status examination, such as in July 2011, anxiety was shown with a flat affect, which is also a type of symptom contemplated by the 50 percent rating criteria.  Anxiety symptoms were also indicated to be overwhelming at times, particularly when driving, as noted by the March 2013 VA examiner, but the examiner also felt that overall the Veteran's PTSD symptoms approximated the criteria for a 30 percent rating.  Some anxiety may have been a side effect of medication, as noted by the Veteran in March 2013 when he reported that taking Ritalin once had caused him too much anxiety.  Even when the Veteran related that he felt "wired" all the time, as in April 2012, overall he was assessed to be doing better with going to school and exercising.  References were also made to the Veteran's hypervigilance symptoms, whereby he patrolled his house and checked on the locked doors and sealed windows, as noted in November 2011 and described then as some worsening of paranoia.  Such might be considered an "obsessional ritual" and symptomatic of the criteria for a 70 percent rating.  Nevertheless, it has not been described as one of the Veteran's principal difficulties, does not appear to have persisted throughout the appeal period (the VA examiner in 2010 stated that there were no obsessive/ritualistic behavior), and is not depicted to be so severe as to prevent the Veteran from establishing and maintaining effective relationships (as would be a sign that the disability would approximate the criteria for a 70 percent rating).  At times, it appeared the Veteran's symptoms waxed and waned, particularly in relation to the different medications he tried and the adjustment of the dosages.  However, in assessing his PTSD in light of all medical reports, the findings articulated above do not, in the Board's judgment, typify the criteria for a 70 percent, or higher, rating under Code 9411 for any period under consideration.  Thus, a rating in excess of 50 percent is not warranted. 

As discussed previously, on the basis of the findings on the VA examinations and outpatient treatment, the type and severity of the Veteran's PTSD symptoms approximate the criteria for a 50 percent schedular rating.  The record shows few of the symptoms under the criteria for a 70 percent rating, or any other symptoms of similar nature or gravity.  Of the areas of work, school, family relations, judgment, thinking, and mood under the 70 percent criteria, the Veteran had deficiencies in some, but not most, areas; deficiencies at school and with mood appear to have been the problematic areas, as discussed above.  He was not shown to be employed.  As to the areas of thinking and judgment, they were typically not shown to be marked by abnormality.  As to whether the nature and severity of other symptoms that typify a 70 percent rating are demonstrated by the Veteran's PTSD, it is noted that he was consistently alert and oriented, and took care of his personal appearance (he was generally casually and appropriately groomed).  His speech was typically clear.  He reported no suicidal ideation, hallucinations, or delusions.  Although in March 2013 he described episodes around him becoming a blur, which to him felt as if he was losing contact with reality, the examiner remarked that he still was cognizant of what was going on around him.  The most frequent and persistent complaints documented in the record appear to be sleep impairment, anxiety, panic attacks, avoidance behaviors, flashbacks, and depressed mood.  Both VA examiners assigned GAF scores denoting mild to moderate occupational and social impairment, which was consistent with the scores assigned by treating health care providers who overwhelming gave GAF scores of 54 and higher.  Moreover, both examiners concluded that such symptoms, in terms of their type, severity, and persistence, reflected a disability picture contemplated by the criteria for no higher than a 50 percent rating.  The 2013 examiner in fact felt that the Veteran's PTSD picture was best approximated by the criteria for a 30 percent rating, presumably because the examiner distinguished symptoms of PTSD from those of depressive disorder.  In that regard, it is worth noting that the March 2013 VA examiner provided diagnoses of PTSD and depressive disorder, asserting that it was possible to differentiate the symptoms of service-connected PTSD from the (nonservice-connected) depressive disorder.  The examiner found that the Veteran's PTSD was manifested by anxiety symptoms (including re-experiencing and hyperarousal symptoms) and possibly sleep impairment.  Other symptoms to include depressed mood and loss of appetite were attributable to the depressive disorder.  

In conclusion, some of the Veteran's symptoms may typify some of the symptoms found within the criteria for a higher, 70 percent, rating, to include difficulty in adapting to stressful circumstances; however, the severity, extent, and persistence of such symptoms do not rise to the level of that contemplated for a 70 percent rating.  Although the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, the Board concludes that his psychiatric disability picture for the period under consideration (since June 2010) does not show deficiencies in most areas, and is more consistent with the criteria for a 50 percent schedular rating under Code 9411. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his cluster headaches and PTSD to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, regarding cluster headaches, the nature, frequency, and duration of the Veteran's symptoms of head pain and their effects on his economic prospects are incorporated in the schedular criteria for evaluating diseases of the central nervous system.  

Regarding PTSD, the nature and extent of the Veteran's mental deficiencies and social impairment are incorporated in the schedular criteria for evaluating mental disorders, and he does not experience any symptoms not encompassed, contemplated, or covered in the criteria under 38 C.F.R. § 4.130, Code 9411.  As previously noted, the symptoms listed for the rating criteria are examples of the type, severity, and duration of symptoms for a particular rating, and do not constitute a complete, all-inclusive list.  Indeed, some of the Veteran's symptoms of PTSD are not specifically listed in the rating criteria, such as nightmares, flashbacks, hypervigilance, hyperarousal, avoidance behaviors, and emotional disconnection from others.  Nevertheless, these and the other symptoms were identified, they were compared with the example symptoms listed in the criteria for 70 percent and 100 percent ratings to determine if they were of the same kind, and (if so) their impact on the Veteran's occupational and social impairment was assessed.  In other words, the Veteran does not experience any symptomatology of his service-connected disabilities that is not encompassed by the schedular criteria. 

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate, and that referral for consideration of extraschedular ratings for the cluster headaches and PTSD under 38 C.F.R. § 3.321(b)(1) is not required.
ORDER

A rating in excess of 30 percent for cluster headaches prior to August 24, 2011 is denied; a 50 percent rating for the headaches is granted from August 24, 2011, subject to the regulations governing payment of monetary awards.    

A rating in excess of 50 percent for PTSD is denied.    


REMAND

As was noted above, a TDIU claim is part of an increased rating claim when such claim is raised by the record, as is the case here.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the RO should ensure that the claim has been developed properly, to include sending a VCAA letter and considering whether a VA examination is necessary to decide the claim.

The case is REMANDED for the following:

1. The AOJ should ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a TDIU rating.  The AOJ should send the Veteran a VCAA letter and determine whether a VA examination is necessary to determine functional impairment related solely to his service-connected disabilities and indicate how that impairment impacts on both physical and sedentary types of employment, irrespective of age.  If an examination is deemed necessary, the AOJ should arrange for one. 

2.  Thereafter, the AOJ should review the record and adjudicate the claim for a TDIU rating.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


